Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
When filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application (for continued prosecution applications filed under 37 CFR 1.53 (d), see subsection A.1. below). The examiner of the continuing application will consider information which has been considered by the Office in the parent application. See MPEP § 609.02.
37 CFR 1.98(a)(1)  specifically requires that U.S. patents and U.S. patent application publications be listed separately from the citations of other documents. See MPEP § 609.04(a)(I).
37 CFR 1.98(b)  requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. … U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. See MPEP § 609.04(a)(I).
	The information disclosure statement(s) filed October 11, 2019 fails to comply with the provisions of 37 CFR 1.98(a)(1) and 37 CFR 1.98(b) because the lined through “NON-PATENT LITERATURE DOCUMENTS” identifying “List of IBM Patents or Patent Applications Treated as Related” fails to comply with the requirement that U.S. patents be listed separately from the citation of other documents, and it fails to comply with the requirement that U.S. patents must be identified by the inventor, patent number, and issue date, and U.S. applications must be identified by the inventor, the application number, and the filing date.
	It/they has/have been placed in the application file, and the lined through non-patent literature document(s) subject to the requirements of MPEP § 609.02(A)(2) 
Applicant is advised that the date of any re-submission of any item of information contained in this/these information disclosure statement(s) or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Conclusion
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.


						
/David E Graybill/
Primary Examiner, Art Unit 2894
February 27, 2021